DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species 
Species A: The projection as discussed with reference to Fig.4
Species B: The projection as discussed with reference to Fig.5
Species C: The projection as discussed with reference to Fig.6 
Species D: The projection as discussed with reference to Fig.7
These species are independent or distinct because they have mutually exclusive characteristics, thus having a search and/or examination burden by requiring different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) and the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. Further, the prior art applicable to one species would not likely be applicable to another species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none are generic.

(a) the species require a different field of search due to their mutually exclusive characteristics (for example, searching different classes/subclasses or electronic resources, or employing different search queries)
(b) the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Tom Spinelli on 17 February, 2022, a provisional election was made without traverse to prosecute the invention of Species A, Fig.4.  Affirmation of this election must be made by applicant in replying to this Office action.  
It is noted that claims 9 and 11 comprise the portion “a width of the projection in a radial direction is decreased in an outside direction as the projection extends in a direction that the projection is made to abut against the exterior member” [claim 9, lines 10-12, claim 11, lines 12-14]. This is unclear, and would result in rejection over 112 (b) if examined on the art. However, the best interpretation the examiner can provide is that they read on nonelected species D (Fig.7) as it appears that the claims require the projection to push radially inward when abutted against the exterior member, rather than radially outward as occurs in the elected species A (Fig.4).
Claims 9 and 11 are withdrawn. Claims 1-8 and 10 are examined. 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cylindrical member formed in a cylindrical shape (claims 1-2 and 4-8), and the second surface having a second opening and is formed in a tapered shape (claims 1, 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The examiner notes that the applicant’s disclosed equivalent to the cylindrical member appears to be a conic or tapered member. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to claim 1, the claim reads “cylindrical member formed in a cylindrical shape” [claim 1 line 2]. This could be understood as a feature for which there is no support in the applicant’s initial disclosure, precluding examination on the art as the metes and bounds of the claims would not be clear. This could also be understood as an obvious typographical error, where the applicant meant to indicate this portion as conical or tapered. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed that the latter is the case.  
Allowable Subject Matter
	Claims 1-8 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The following is an examiner’s statement of reasons for allowance: The prior art 
	a tapered or conical member having a tapered or conical shape, this member having a first opening on one end thereof and a second opening on the other end thereof, the second opening having a larger diameter than the first opening, the first opening on a first surface, the second opening in a second surface, the surfaces connected by an outer peripheral surface of the tapered or conical member, 
	an exterior member connected to the tapered or conical member such that the exterior member abuts a second surface side of the tapered or conical member, 
	a projection on the second surface in a ring shape, the projection projecting towards the exterior member, the projection being deformable such that it tilts radially outward in a radial direction of the tapered or conical member, the projection forced in this direction by pushing against the exterior member. 
Nakada et al. (USPN 5,301,061) discloses the above except for the shape of the tapered or conical member, or that the projection tilts radially outward when pressed against the exterior member. Instead, Nakada teaches a stepped member, and does not teach the radial disposition of the projection when pressed by the exterior member. 
Perkins et al. (USPN 6,606,457) teaches the above except for that the projection tilts in particular ways, or that it is pressed by the exterior member. 
There is no reason or suggestion provided in the prior art to modify the above prior art to have the additional features as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nakada et al. (USPN 5,301,061) 
Perkins et al. (USPN 6,606,457) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795